Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response to Arguments
Arguments
a.	It is argued that: Since the keyboard is the displayed image, the user clearly interacts with the displayed image on the displayed image. Therefore, the displayed image recited in clearly the same for both the display and the interaction. It is respectfully requested that these rejections be reconsidered and withdrawn.

Examiner’s response a. 
The Applicants’ arguments are persuasive, and the rejection under 35 U.S.C. 112 second paragraph has been redrawn.

b.	It is argued that: Claims 1-4, 11-14, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 2014/0369572 Al (hereinafter "Setlak"). Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Setlak as applied to claims I and 1I above, and further in view of U.S. PGPub. No. US 2016/0188861 Al (hereinafter "Todeschini"). 
In contrast, in Setlak, the interaction is between the user and the fingerprint sensor 130, not on the displayed image. The combination to unlock the device in Setlak is only based on a user knowing the combination and then separately detecting a biometric trait, not on a trait detected during the interaction, as recited in claims I and 11. This severely limits the types of interaction to be performed with the displayed image and is not as convenient or natural for a user. Therefore, it is submitted that Setlak fails to disclose or suggest all of the limitation now recited in the independent claims, from which the remaining rejected claims depend, While Todeschini may disclose a virtual keyboard, at most, one of skill in the art would combine Setlak and Todeschini to display a virtual keyboard of Todeschini that a user interacts with using the figure print sensor 130 of Setlak. Therefore, even assuming, arguendo, that the combination is proper, which is not conceded, the combination would still fail to suggest, much less disclose, measuring a physiological trait of a user while interacting with a displayed image on the displayed image, as now clarified in the independent claims. Therefore, it is requested that these rejections be reconsidered and withdrawn.
Examiner’s response b. 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir.
In addition, discloses controller circuitry configured to authenticate the user in response to a positive comparison between the movement of the user and a stored movement associated with the user and in response to a positive comparison between the physiological trait and a stored physiological trait associated with the user (Setlak discloses in Fig. 7:68 and Fig. 7:76, in addition to ¶47-48 how the movement and the physiological trait is used to authenticated the user: “After displaying the image corresponding to the pattern of input motions (Block 66'') and determining whether the pattern of input motions matches a stored pattern (Block 68''), the processor 22'', at Block 76'', compares the acquired finger biometric match data with stored finger biometric enrollment data stored in the memory 26''. ”)
Further, paragraph [0011] of Setlak’s reference discloses “The processor may be capable of determining a pattern of input motions on the finger biometric sensor and displaying an image on the display corresponding to the pattern of input motions”
Therefore, the Applicant’s arguments are moot.

c. It is argued that: Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Setlak, in view of U.S. PGPub, No. 20160179205 A l (hereinafter "Katz"). Page 8 of the Office Action relies on paragraph [0078] of Katz as disclosing "an image sensor configured to capture an image of the user interacting with the displayed image or a wearable sensor located on the7 
user's body." However, this fails to disclose or suggest analyzing the interaction to measure a physiological  trait, as recited in claims 1 and 11. See, e.g., paragraph [0133] of Katz, which discloses storing facial information for each user. Thus, in both Setlak and Katz, there is no disclosure or suggestion to measure on a trait during the interaction with the displayed image, asrecited in claims 1 and I1.. Therefore, even assuming, arguendo, that the combination is proper,which is not conceded, the combination would still fail to suggest, much less disclose, measuring a physiological trait of a user while interacting with a displayed image on the displayed image, as now clarified in the independent claims. Therefore, it is requested that these rejections be reconsidered and withdrawn. 
Consequently, in light of the above discussion, this application is believed to be in  condition for allowance, and an early and favorable action to that effect is respectfully requested. 
Should the Examiner deem that any further action is necessary to place this application in form for allowance, the Examiner is encouraged to contact the undersigned representative at the below listed telephone number. 

Examiner’s response c. 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir.
In addition, discloses controller circuitry configured to authenticate the user in response to a positive comparison between the movement of the user and a stored movement associated with the user and in response to a positive comparison between the physiological trait and a stored physiological trait associated with the user (Setlak discloses in Fig. 7:68 and Fig. 7:76, in addition to ¶47-48 how the movement and the physiological trait is used to authenticated the user: “After displaying the image corresponding to the pattern of input motions (Block 66'') and determining whether the pattern of input motions matches a stored pattern (Block 68''), the processor 22'', at Block 76'', compares the acquired finger biometric match data with stored finger biometric enrollment data stored in the memory 26''. ”)
Further, paragraph [0011] of Setlak’s reference discloses “The processor may be capable of determining a pattern of input motions on the finger biometric sensor and displaying an image on the display corresponding to the pattern of input motions”
Therefore, the Applicant’s arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/           Primary Examiner, Art Unit 2491